
	

114 SRES 187 ATS: Expressing support for the designation of the month of May 2015, as “National Bladder Cancer Awareness Month”.
U.S. Senate
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 187
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2015
			Mr. Menendez (for himself, Mr. Isakson, and Mr. Schumer) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing support for the designation of the month of May 2015, as National Bladder Cancer Awareness Month.
	
	
 Whereas 500,000 families in the United States live with bladder cancer; Whereas more than 74,000 people are expected to be diagnosed with bladder cancer and 16,000 will die due to the disease in 2015 alone;
 Whereas bladder cancer affects people of all ages and backgrounds and is among the top 10 cancers with the highest incidence rates in the United States;
 Whereas bladder cancer is known as one of the most expensive cancers to treat on a per patient basis with a recurrence rate of approximately 50 to 80 percent, requiring lifelong surveillance;
 Whereas bladder cancer symptoms, such as blood in the urine, are easily recognized, however, many are unaware of the threat of bladder cancer, often prolonging the time to diagnosis;
 Whereas if diagnosed early, bladder cancer is treatable; Whereas military veterans are twice as likely as nonveterans to be diagnosed with bladder cancer;
 Whereas women are often diagnosed at a later stage in the development of bladder cancer, and when diagnosed at the same stage as men, women have a worse prognosis;
 Whereas if diagnosis and treatment are delayed, the life expectancy of an individual with bladder cancer decreases;
 Whereas the quality of life of a person with bladder cancer will depend on future treatment and diagnosis developments, which will rely on research advancements;
 Whereas there have been no new treatments approved by the Food and Drug Administration for bladder cancer in over 10 years;
 Whereas research advancements for bladder cancer are limited by lack of awareness about the disease within the medical community and general public;
 Whereas increased awareness will promote early diagnosis and increase the chances of survival; Whereas increased awareness will bolster public support of the disease and thus increase funding for innovative research and the development of new treatment options and diagnostic tools;
 Whereas traditionally on the first Saturday in May each year, survivors, caregivers, and loved ones walk together throughout the United States to raise awareness of bladder cancer;
 Whereas the Bladder Cancer Advocacy Network and its community of patients, caregivers, and specialists seek—
 (1)to foster a community of hope and support; (2)to fund and conduct research for innovative treatments and diagnostic tools; and
 (3)to increase public awareness and understanding of bladder cancer; and Whereas May would be an appropriate month to designate as National Bladder Cancer Awareness Month: Now, therefore, be it
		
	
 That the Senate— (1)supports the designation of May 2015, as National Bladder Cancer Awareness Month;
 (2)supports the goals and ideals of National Bladder Cancer Awareness Month; and (3)calls on the people of the United States, interested groups, and affected persons—
 (A)to promote awareness of bladder cancer and to foster understanding of the impact of the disease on patients and their families and caregivers;
 (B)to take an active role in the fight to end bladder cancer; and (C)to observe National Bladder Cancer Awareness Month with appropriate ceremonies and activities.
